
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.23


RELEASE


        This RELEASE (the "Release") is executed as of the 22nd day of August
2002, by Lance Boxer ("Boxer") in favor of the parties specified below, and is
delivered in furtherance, and as part of, that certain Settlement Agreement
dated as of July 30, 2002 (the "Agreement"), that was executed by and among,
Sphera Optical Networks N.A., Inc. and Sphera Optical Networks, Inc.
(collectively, "Sphera"), Universal Access, Inc. ("Universal"), Boxer, Scott
Ryan, Louise Bell, Todd Constable and Rich Van Leeuwen (collectively, the
"Executives"), Finn Dixon & Herling LLP, on behalf of certain entities listed in
Schedule I of the Agreement (the "Bridge Noteholders") and the Committee (as
that term is defined in the Agreement). Unless otherwise defined, capitalized
terms used herein shall have the same meanings as prescribed in the Agreement.

        Upon the Approval Date:

        Boxer, on behalf of himself and his heirs, estates, executors,
administrators and personal representatives, releases absolutely and forever
discharges (i) Sphera, any party acting on behalf of either of them, whether by
operation of law or statute, their affiliates, shareholders, officers,
directors, attorneys, accountants, present and former employees and agents and
the successors and assigns of the foregoing (ii) Universal and it parent
company, any party acting on its or its parent's behalf, whether by operation of
law or statute, its and its parent company's affiliates, shareholders, officers,
directors, attorneys, accountants, present and former employees and agents, and
the successors and assigns of the foregoing, (iii) the Executives and their
heirs, estates, executors, administrators and personal representatives and
(iv) the Bridge Noteholders, any party acting on behalf of any of them, whether
by operation of law or statute, and their affiliates, partners, members,
shareholders, officers, directors, attorneys, accountants, present and former
employees, agents, and the successors and assigns of the foregoing from any and
all claims, charges, demands, debts, liabilities, accounts, reckonings,
obligations, actions, sums of money, claims in equity, rights, damages, personal
injuries, loss of wages, damages to property, actions for sanctions, attorneys'
fees and causes of action of every kind and nature whatsoever, now or in the
future, whether or not known or suspected at this time, whether fixed or
contingent, whether anticipated or unanticipated, liquidated or unliquidated by
reason of any matter, cause, thing, charge, claim, right or action whatsoever
occurring on or prior to the date of this Release and based upon, arising out
of, or related to (a) any transactions or events relating to Sphera and/or the
conduct of Sphera's business, (b) the filing of Sphera's bankruptcy petitions
and the events leaving thereto, (c) Universal's contemplated acquisition of the
assets of Sphera in the Bankruptcy Case or its termination thereof;
(d) Universal's extension of financing to Sphera during the pendency of Sphera's
bankruptcy proceedings or Universal's termination thereof; (e) matters that
were, or could have been, raised by the Sphera Releasing Parties or Universal in
that certain adversary proceeding captioned Sphera Optical Networks N.A., Inc.
v. Universal Access, Inc., including in relation to the counterclaim asserted by
Universal therein or Sphera's defenses thereto; (f) any loan agreement or
facility between any of the Bridge Noteholders and Universal (or its
affiliates); and (g) any claim which any of the releasing parties may have
against any of the released parties and which could (if not for this Release)
have been brought in the Bankruptcy Case or any proceeding relating thereto.

        Notwithstanding the foregoing, this Release shall not release or impair
in any way any claim for the enforcement of the Agreement.

    /s/ LANCE BOXER

--------------------------------------------------------------------------------

Lance Boxer

--------------------------------------------------------------------------------



QuickLinks


RELEASE
